Citation Nr: 9926894	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation for a chronic left 
retractive eardrum.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased rating for chronic left retractive eardrum was 
denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans' Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In his June May 1998 substantive appeal (VA Form 9), the 
veteran indicated in Box 8 that he wished to appear 
personally at a hearing before the Board in Washington, D.C.  
Accordingly, in July 1999, the Board scheduled the veteran 
for a hearing in August 1999 and issued a letter notifying 
the veteran of the place and time at which he was to appear.  
The letter is addressed to the veteran's identified 
representative.  A copy was also sent to the veteran at his 
last known address.  However, the veteran failed to report 
for his hearing.  A request for postponement has not been 
received or granted.  The veteran has not asserted any good 
cause for not attending the scheduled hearing.  Under these 
circumstances, regulations require that the case be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702(d) (1998).  

Considering the foregoing, the Board finds it has met its 
obligation to afford the appellant an opportunity for a 
hearing.  "In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

The veteran has claimed service connection for ringing in his 
ear and hearing loss.  In addition, he avers that he now 
suffers from periods of dizziness and loss of balance 
associated with his left ear condition.  The claims for 
service connection for ringing in the ear, hearing loss, and 
dizziness are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's chronic left retractive eardrum condition 
is manifested by a healed small perforation anterior to the 
malleus, without other abnormalities of the tympanic 
membrane.  There is no evidence of retraction, suppuration or 
other active pathology.  


CONCLUSION OF LAW

The schedular criteria for a compensable rating for chronic 
left retractive eardrum have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991), 5107 (West 1998); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.20, 4.31, 4.85, 4.87, Diagnostic Codes 
6200, 6211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1998); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1998), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A rating decision dated in November 1981 granted service 
connection for left chronic retracted eardrum, evaluating the 
disability as noncompensable, effective in September 1981.  
The RO noted that the issue of service connection for a left 
ear condition was deferred in May 1945, pending the receipt 
of service medical records, but never resolved.  This rating 
has been confirmed and continued to the present.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran's chronic left retracted eardrum has been 
evaluated as zero percent disabling under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6211 (1998).  Under this 
code section, perforation of the tympanic membrane warrants a 
noncompensable evaluation, regardless of severity.  Thus, 
since a noncompensable evaluation is the only, and therefore 
the maximum, evaluation available under Diagnostic Code 6211, 
an increased rating under this code section is not available.

The Board has therefore considered whether the veteran is 
entitled to an increased rating under the provisions of 
other, related diagnostic codes.   However, the medical 
evidence of record demonstrates that the veteran's left ear 
is essentially asymptomatic as far as these diagnostic codes 
are concerned.  Namely, the veteran has not been shown to 
currently suffer from suppurative chronic otitis media, under 
Diagnostic Code 6200; to exhibit any loss or disease of the 
auditory canal, under Diagnostic Codes 6207 and 6210, 
respectively; or to manifest growths-malignant or benign-
under Diagnostic Codes 6208 and 6209.  Rather, a March 1998 
VA examination report shows that the veteran exhibits normal 
auricle, external auditory canals, and middle ear space, 
without fluid or other abnormalities, in the left ear.  The 
left tympanic membrane shows a healed small perforation 
anterior to the malleus, without other abnormalities of the 
tympanic membrane including, specifically, no evidence of 
retraction.  The examiner noted clinical findings consistent 
with prior tympanic membrane perforation on the left, since 
healed, without retraction or other distortion of the 
tympanic membrane.  Therefore, an increased rating under 
these diagnostic codes cannot be warranted.

While the veteran is competent to assert that a higher rating 
is warranted, the objective findings of a trained medical 
professional are substantially more probative.  Here, the 
medical reports establish, by a preponderance of the 
evidence, that the service-connected ear disorder does not 
approximate any applicable criteria for a compensable rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  
Therefore, a non-compensable rating must be assigned.  
38 C.F.R. §§ 4.20, 4.31 (1998).  

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  There is a full range of ratings 
that anticipate greater disability from ear disabilities, in 
addition to disability derived from hearing loss.  The 
record, however, does not establish the presence of findings 
that would support a higher rating under the Schedule.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his left 
ear condition.  In addition, the evidence simply does not 
establish that the veteran's left ear condition, alone, 
markedly interferes with his employment.  The evidence does 
not suggest that the impairment resulting solely from the 
service-connected chronic left retractive eardrum, itself, 
warrants extra-schedular consideration.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1998) is not warranted in this case.


ORDER

A compensable rating for chronic left retractive eardrum is 
denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

